USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
CHRISTOPHER O°ROURKE, DOC #
DATE FILED: __ 12/11/2019
Plaintiff,
-against- 19 Civ. 6159 (AT)

B.O.B. KITCHEN LLC, and 1004 SECOND ORDER
AVENUE PARTNERS LLC,

Defendants.

 

 

ANALISA TORRES, District Judge:

On October 11, 2019, the Court ordered Plaintiff to serve copies of its Order to Show Cause
for Default and supporting papers by personal service upon an officer, a managing or general agent of
Defendants by October 23, 2019. ECF No. 19. The Court further ordered Plaintiff to file on the
docket (1) proofs of service, and (2) the supporting papers that were served upon Defendants, as an
attachment to the proofs of service. Jd.

Plaintiff has not filed such proofs of service. Accordingly, it is hereby ORDERED that the
default judgment hearing scheduled for December 12, 2019 is ADJOURNED sine die. By December
20, 2019, Plaintiff shall file a status letter indicating whether he continues to seek a default judgment.

The Clerk of Court is directed to terminate the motion at ECF No. 18.
SO ORDERED.

Dated: December 11, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
